Citation Nr: 1829072	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  12-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to in-service herbicide exposure or to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure or to a service-connected disability.

3.  Entitlement to service connection for cataracts, to include as secondary to in-service herbicide exposure or to a service-connected disability.

4.  Entitlement to service connection for a liver disability, to include as secondary to in-service herbicide exposure or to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2015.  This matter was originally on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In December 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The Board recognizes that in December 2017, the Veteran filed a timely notice of disagreement with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The RO has acknowledged the notice of disagreement; and the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As such, a remand based on the provisions set forth in Manlincon is not necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran seeks service connection for a heart disability, hypertension, cataracts, and a liver disability.

To prevail on the issue of direct service connection, there must be competent evidence of a nexus between any of his claimed conditions and his active duty service, to include in-service herbicide exposure.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In order to prevail on the issue of secondary service connection, there must be competent evidence that any of his claimed conditions were either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that service-connection has been established for major depressive disorder and diabetes mellitus, type II.

The Board notes that although medical opinions have been obtained to determine the nature and etiology of the issues on appeal, these opinions are not adequate.

The Veteran underwent VA examination in December 2010 at which time the examiner noted that private medical reports dated in 2006 note early cataracts bilaterally and that VA treatment records from July 2010 note that the Veteran reported normal vision, no glaucoma, cataracts, eye pain, or watering eyes.  After physical examination, the Veteran was diagnosed as having mild cataracts in both eyes but opined that it was less likely as not caused by or a result of diabetes.  The examiner noted that his opinion was based on current medical literal and clinical knowledge.  He stated, 

With the age of diagnosis being into the veteran's 60's and more importantly, the fact that the cataracts haven't worsened in the 4+ years since then, my opinion is that there are early senile changes and is less likely as not related to his DM.

The Veteran underwent VA examination in April 2016 at which time he was diagnosed as having cataracts.  The optometrist opined that the Veteran's cataracts were less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The optometrist noted that while the cataracts had progressed some from his last visit, it was only a mild progression; that the Veteran was 70 years old; and that this was consistent with the natural progression of cataracts in the general population.    

In August 2016, the same optometrist who conducted the April 2016 examination opined that the Veteran's cataracts were less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus.  The optometrist noted that the Veteran's cataracts had progressed very slowly over the years; more consistent with senile cataracts and that it was less likely than not that the cataracts were the result of or aggravated by the Veteran's service time or diabetes mellitus.  

The Veteran underwent VA examination in January 2011 to determine if the Veteran had a diagnosis of ischemic heart disease.  The examiner noted that the Veteran had a diagnosis of left bundle branch block most likely related to poorly controlled hypertension but according to stress test in 2006 did not have ischemic heart disease.  

Private medical record in September 2012 note ischemic cardiomyopathy, coronary artery disease native vessel, left bundle branch block, and hypertension on the Problem List & Assessment.  A February 2013 letter from Dr. Rao notes that the Veteran had a non-ischemic dilated cardiomyopathy of uncertain etiology, was on appropriate medicines, and received an implantable cardiac defibrillator.  

The Veteran underwent VA examination in April 2016 at which time the examiner, a physician's assistant, found that the Veteran's heart conditions (cardiomyopathy, left BBB, and paroxysmal VT) were not secondary to his active duty service and noted that the current medical literature did not connect these specific cardiovascular diseases to herbicide exposure.  The examiner also found that the Veteran's liver condition (complex liver cyst) was not related to his active duty service and noted that current medical literature did not connect cystic formation in the liver to herbicide exposure.  The examiner further found that the Veteran's liver condition was not aggravated by service-connected type 2 diabetes.  The examiner did find, however, that the Veteran's hypertension was at least as likely as not related to his active duty service and noted that hypertension was commonly associated with diabetes type 2.  

The Veteran underwent an additional VA examination in August 2016 at which time the examiner, a physician, found that the Veteran's heart condition was less likely than not incurred in or caused by in-service injury, event or illness.  The physician noted that the Veteran was diagnosed with cardiomyopathy approximately 40 years after leaving service, that he had not been diagnosed with ischemic heart disease, that there was no demonstrated linkage between cardiomyopathy and Agent Orange other than with ischemic heart disease, and that there was no indication of a cardiac condition recorded at the time of the Veteran's discharge examination.  

The physician also found that the Veteran's liver condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The physician noted that the Veteran had a liver cyst and that there was no known linkage between Agent Orange, diabetes, and any other condition the Veteran had.

The physician noted that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The physician noted that the Veteran was not hypertensive at the time of discharge and that although the Veteran had diabetes, and hypertension frequently accompanied diabetes, there was no reason to believe the hypertension was secondary to diabetes.  

In addition, the physician indicated that it was not at least as likely as not that a claimed condition was aggravated beyond its natural progression and stated that the Veteran had cardiomyopathy, a liver cyst, hypertension, depression, and PTSD and that it was not possible to state whether any of these conditions were worsened beyond its natural progression by a service-connected disability without resorting to speculation.  

The physician who conducted the August 2016 VA examination was contacted for an opinion on direct service connection for the Veteran's liver disorder and hypertension as well as an opinion on secondary service connection for the Veteran's heart condition.  In response, the physician stated, "I find no reason to believe there is a direct service connection for the veteran's liver cyst or hypertension.  ... I find no reason to link the veteran's cardiomyopathy to his diabetes, PTSD, or any other service connected condition.  ... The veteran has hypertension, a liver cyst, cardiomyopathy, depression, and PTSD.  However it is not possible to state that any of these conditions were worsened beyond their natural progression without resorting to speculation."  

Unfortunately, the Board does not find that any of the examinations are adequate.  There is no opinion as to whether the Veteran's cataracts are the result of the Veteran's conceded exposure to herbicide agents while on active duty.  In addition, although the April 2016 VA examiner noted that the Veteran's hypertension was at least as likely as not related to his active duty service and noted that hypertension was commonly associated with diabetes type 2, an "association" between hypertension and diabetes is not an equivalent statement as either "causing" or "aggravating" the hypertension.  Further, the VA physician who conducted the August 2016 VA examinations provides little to no rationale for his opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) should be undertaken with respect to the issue of entitlement to service connection for cataracts on both a direct and secondary service connection basis.

2.  A physician who preferably has expertise in diagnosing and treating heart conditions and hypertension and who has not previously provided an opinion in this case should be provided access to Virtual VA and VBMS for an etiology opinion.  The clinician must specify in his or her report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.   

The clinician should identify all current chronic cardiac disorders and provide an opinion as to

a.  whether it is at least as likely as not that such cardiac disorder was caused or aggravated by the Veteran's active duty service to include conceded exposure to herbicide agents such as Agent Orange while in Vietnam; or 

b. whether it is at least as likely as not that such cardiac disorder was caused or aggravated by a service-connected disability.  

c.  whether it is at least as likely as not that hypertension was caused or aggravated by the Veteran's active duty service to include conceded exposure to herbicide agents such as Agent Orange while in Vietnam; or 

d. whether it is at least as likely as not that hypertension was caused or aggravated by a service-connected disability.  

3.  A physician who preferably has expertise in diagnosing and treating liver conditions and who has not previously provided an opinion in this case should be provided access to Virtual VA and VBMS for an etiology opinion.  The clinician must specify in his or her report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.   

The clinician should identify all current chronic liver disorders and provide an opinion as to

a.  whether it is at least as likely as not that such liver disorder was caused or aggravated by the Veteran's active duty service to include conceded exposure to herbicide agents such as Agent Orange while in Vietnam; or 

b. whether it is at least as likely as not that such liver disorder was caused or aggravated by a service-connected disability.  

4.  A physician who preferably has expertise in diagnosing and treating cataracts and who has not previously provided an opinion in this case should be provided access to Virtual VA and VBMS for an etiology opinion.  The clinician must specify in his or her report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.   

The clinician should provide an opinion as to

a.  whether it is at least as likely as not that the Veteran's cataracts were caused or aggravated by the Veteran's active duty service to include conceded exposure to herbicide agents such as Agent Orange while in Vietnam; or 

b. whether it is at least as likely as not that the Veteran's cataracts were caused or aggravated by a service-connected disability.  

5.  Each clinician should be advised that service-connection has been established for diabetes mellitus type II and major depressive disorder.  

Aggravation is defined as a worsening beyond the natural progression of the disease or disability.

It would be helpful if the clinician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




